 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-60-DB
11
                                  Plaintiff,              [PROPOSED] FINDINGS AND ORDER
12                                                        EXTENDING TIME FOR PRELIMINARY
                            v.                            HEARING PURSUANT TO RULE 5.1(d)
13
     JOSEPH GAGE MCCREADY TOMSON,                         DATE: April 1, 2020
14                                                        TIME: 2:00 p.m.
                                  Defendant.              COURT: Hon. Edmund F. Brennan
15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on March 26, 2020.
18
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            THEREFORE, FOR GOOD CAUSE SHOWN:
22
            1.      The date of the preliminary hearing is extended to April 16, 2020, at 2:00 p.m.
23
            2.      Defendant shall appear at that date and time before the Magistrate Judge on duty.
24
            IT IS SO ORDERED.
25
     DATED: March 30, 2020.
26

27

28

      [PROPOSED] FINDINGS AND ORDER
